DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a system for data processing systems or processes specially adapted for marketing, i.e. advertising, coupons, promotions, loyalty programs, market research, recommendation of goods, surveying, profiling in connection with buying or selling of goods or services., classified in G06Q30/02.
II. Claim 8, drawn to a method for wherein an individual is given an incentive after meeting a predetermined criterion of directing, e.g. inviting or referring, an individual to a business, program, or product or service., classified in G06Q30/0214.
III. Claims 9-10, drawn to a, classified in G06Q30/020.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as  storing as an upper level member of the viral member group, by the management computer, a member who posted the viral communication data; storing as a lower member of the viral member group, by the management computer, a member who joined as a member through the viral communication data of the upper level member of the online shopping mall and posted a viral communication data related to sales 
Inventions I and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination III has separate utility such as confirming, by the management computer, whether the member who has purchased the product corresponding to the general product group is a member who belongs to the viral member group generated according to the level; confirming, by the management computer, the affiliation of the viral member group of the members, if the members who purchased the product of the general product group correspond to the viral member group; confirming, by the management computer, whether the members of the viral member group that have confirmed the affiliation has achieved a set value, and filtering only those members that have achieved their set value; extracting, by the management computer, purchase information such as a product name, a number of purchase product and .
Inventions II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination III has separate utility such as confirming, by the management computer, whether the member who has purchased the product corresponding to the general product group is a member who belongs to the viral member group generated according to the level; confirming, by the management computer, the affiliation of the viral member group of the members, if the members who purchased the product of the general product group correspond to the viral member group; confirming, by the management computer, whether the members of the viral member group that have confirmed the affiliation has achieved a set value, and filtering only those members that have achieved their set value; extracting, by the management computer, purchase information such as a product name, a number of purchase product and . See MPEP 806.05(d).
	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	The above mentioned separate utilities present distinctive subject matter that would have to be individually searched and would not necessarily present itself via a single generic search of a particular class/subclass. Applicant's divergent claiming places a significant burden on the Examiner’s search in that even though the inventions may fall within the same class/subclass, each the features will singularly 
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.	
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623